PER CURIAM
In this custody modification proceeding, we conclude that the trial court appropriately terminated joint custody. See Wittke and Wittke, 85 Or App 623, 738 P2d 206, rev den 304 Or 279 (1987). When it did that, it became necessary to decide which parent should he awarded sole custody of the child, determined by the best interests of the child. Without taking evidence on that question, the court awarded sole custody to mother, and father appeals. We reverse and remand. Stevens and Stevens, 107 Or App 137, 141, 810 P2d 1334, rev den 312 Or 81 (1991).
Reversed and remanded for proceedings not inconsistent with this opinion. No costs to either party. .